Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   June 08, 2021

The Court of Appeals hereby passes the following order:

A21A0776. DANTE G. FREDRICK v. ERIC WATSON.

       Inmate Dante G. Fredrick submitted a pro se civilian warrant against Sheriff
Eric Watson to the superior court. The superior court denied the filing of the action,
and Fredrick filed this direct appeal. We, however, lack jurisdiction.
       Fredrick is incarcerated, so his appeal is controlled by the Prison Litigation
Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal in
a civil action filed by a prisoner “shall be as provided in Code Section 5-6-35.” And
under OCGA § 5-6-35, the party wishing to appeal must file an application for
discretionary appeal to the appropriate appellate court. Because a prisoner has no
right of direct appeal in civil cases, we lack jurisdiction to consider this direct appeal.
See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). Accordingly, this
appeal is hereby DISMISSED.



                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           06/08/2021
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                               , Clerk.